     Case 1:21-cv-00087-JRH-BWC Document 16 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION



 WIHLY HARPO,

                Plaintiff,                               CIVIL ACTION NO.: l:21-cv-87


        V.



INTERMARK MANAGEMENT COMPANY,
et al.,

                Defendants.



                                         ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation. Doc. 13. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DENIES Plaintiffs Emergency Motion for Relief per

Immediate Housing Accommodations and Emergency Motion for Relief from Unconstitutional

State Injunction. Docs. 6, 9.

       SO ORDERED,this /'7^day of August, 2021.




                                            honorable J. RANDAL HAlT
                                            UNITEy STATES DISTRICT JUDGE
                                           -SOUTHERN DISTRICT OF GEORGIA
